Citation Nr: 1704297	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  14-39 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center (PMC)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $16,442.35.

(The issue of increased initial evaluation of the Veteran's chronic dermatitis with residuals of dorsal surface of both hands is the subject of and addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active military service from November 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Committee on Waivers and Compromises (COWC) by the Department of Veterans Affairs PMC in Milwaukee.  

During the pendency of this appeal, in a July 2015 decision, the PMC waived the balance of the Veteran's indebtedness, in the amount of $130,584.65.  Therefore, the Board has recharacterized the issue on appeal accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


FINDINGS OF FACT

1.  The Veteran's spouse is his fiduciary following a finding of incompetency for VA purposes in a July 2012 rating decision; she is the Veteran's authorized representative in this case.  

2.  In an August 2015 statement, the Veteran's spouse-his fiduciary-stated that the Veteran wished to withdraw his appeal respecting the issue of entitlement to a waiver of indebtedness following the July 2015 decision; she indicated that the Veteran was satisfied with the partial grant of benefits in the July 2015 decision and that he considered the appeal resolved.  She signed both of those statements for the Veteran as his "custodian."  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $16,442.35 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, regarding representation of the Veteran by the Veterans Service Organization (VSO) as noted above, please see the companion decision for discussion of that issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

In a July 2012 rating decision, VA found that the Veteran was incompetent to handle his funds; the Veteran's spouse was appointed his fiduciary.  The Veteran's spouse filed the initial waiver of indebtedness claim upon which this case is based as the "custodian" of the Veteran and on his behalf.  She has continuously acted in that capacity on behalf of the Veteran throughout the appeal of this issue.

Initially, the COWC denied a waiver of indebtedness in a February 2013 decision; the Veteran's spouse, on behalf of the Veteran and in her capacity as his fiduciary and as his "custodian," timely appealed that issue.  During the pendency of that appeal, the PMC waived the remainder of the indebtedness, in the amount of $130,584.65, in a July 2015 decision.  

In an August 2015 statement, the Veteran's spouse stated that the Veteran wished to withdraw his appeal respecting the issue of entitlement to a waiver of indebtedness following the July 2015 decision; she indicated that the Veteran was satisfied with the partial grant of benefits in the July 2015 decision and that he considered the appeal resolved.  Again, she signed both of those statements for the Veteran as the "custodian" of the Veteran.

As noted in the companion case, 38 U.S.C.A. § 5506 defines the term "fiduciary," for purposes of 38 U.S.C. Chapter 55 (Minors, Incompetents, and Other Wards) as 

(1) a person who is a guardian, curator, conservator, committee, or person legally vested with the responsibility or care of a claimant (or a claimant's estate) or of a beneficiary (or a beneficiary's estate); or (2) any other person having been appointed in a representative capacity to receive money paid under any of the laws administered by the Secretary for the use and benefit of a minor, incompetent, or other beneficiary.

Additionally, a fiduciary is defined "a person who is required to act for the benefit of another person on all matters within the scope of their relationship."  A fiduciary relationship can be created "when one person assumes control and responsibility over another."  See Black's Law Dictionary 289-90 (3rd Pocket Ed. 2006).  Furthermore, a guardian is "one who has the legal authority and duty to care for another's person or property, especially because of the other's infancy, incapacity or disability."  Id. at 320.

In this case, it appears that the Veteran's spouse is clearly acting within the confines of her legal relationship to the Veteran, under the definitions of both a fiduciary and a guardian.  Additionally, given that the Veteran is incompetent for VA purposes to "handle his funds," the logical extension, which seems rather obvious to the Board, of the fiduciary relationship in this case would be to allow the fiduciary to act in the Veteran's best interests regarding compensation claims, including filing and withdrawing claims.  Such an ability to file a claim (in order to obtain additional money for the care of the Veteran) or to withdraw a claim (in order to conserve money in the estate to care for the Veteran) would seem a fundamental scope of the fiduciary's relationship to an incompetent Veteran.  

The AOJ apparently agrees with the Board at least as to the fiduciary's ability to file a claim, as they accepted the initial claim for waiver of indebtedness from the Veteran's fiduciary in this case to begin with; if the fiduciary has the power to file a claim, then the fiduciary must necessarily have the power to withdraw that claim.  

Likewise, as noted in the companion case, the Veteran's spouse-his fiduciary-is able to change the Veteran's power of attorney and representation; given the ability to actively make changes to issues so significant and fundamental such as who the Veteran's representative will be, the Veteran's fiduciary-in this case, his spouse-acts as the Veteran in all respects, including being able to file and to withdraw claims, particularly regarding the solvency of the estate that person is managing on behalf of the Veteran.  

Notwithstanding the fiduciary relationship between the Veteran and his spouse in this case, given the spouse's ability to act in the Veteran's behalf even without the additional legal relationship of a fiduciary in this case to change his VA representation-as discussed in the companion case-seems to indicate that the spouse of an incompetent Veteran would hold all of the same powers of guardianship granted to a fiduciary.  

In other words, to allow the spouse to change the representative in a claim for benefits-a significant intrusion into the Veteran's affairs-without allowing that person to otherwise manage the affairs of the Veteran with regards to filing or withdrawing claims, seems a particularly egregious conclusion; the extension of the spouse to act to file a claim or withdraw a claim, as a representative of the incompetent Veteran, would therefore appear to be implied.  See 38 C.F.R. § 14.631(a) (2016).  Additionally, the language in that regulation indicates that the spouse can act as the Veteran's guardian-who would otherwise have the power to both file and withdraw claims on behalf of an incompetent Veteran-in absence of an otherwise appointed guardian.  The logic of allowing the spouse to act in representative capacity to change the representation of an incompetent Veteran in a claim, but not to act on his behalf to file new claims for or otherwise manage his pending claims for compensation benefits would seem to be misplaced.  

Consequently, regardless of the Veteran's spouse's fiduciary relationship, but particularly due to that additional legal relationship, the Board finds that the Veteran's spouse is his authorized representative to act on his behalf.  Consequently, the Veteran's spouse has clearly demonstrated that, as the Veteran's authorized representative and fiduciary, the Veteran does not wish to further pursue appeal respecting the waiver of indebtedness claim and that he is satisfied that appeal has been resolved.  

Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $16,442.35 is dismissed.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


